Citation Nr: 0122930	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
undifferentiated tissue disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from August 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran appears to have raised a number of issues (to 
include those for entitlement to service connection for 
various disorders and for an increased evaluation for his 
Raynaud's disease) in his January 2001 substantive appeal (VA 
Form 9).  The Board refers these issues to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In the last unappealed decision on the merits, dated in 
May 1996, the Board denied the veteran's claim of entitlement 
to service connection for an undifferentiated tissue disorder 
on the basis that the medical evidence of record was negative 
for that disorder.

2.  The evidence received since the Board's May 1996 decision 
bears on the specific matter under consideration, indicating 
the presence of a connective tissue disorder, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for an undifferentiated tissue 
disorder.


CONCLUSIONS OF LAW

1.  The Board's May 1996 decision is final.  38 U.S.C.A.  
5108, 7104, 7105 (West 1991).

2.  The evidence received since the Board's May 1996 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for an undifferentiated tissue disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noteworthy that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, given the 
determination below, the veteran is not prejudiced by the 
Board's consideration of the appeal without first remanding 
the case to the RO for initial consideration in light of 
VCAA.  

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a), which went into effect 
on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,620, 45,630 (2001).  
These changes are prospective, however, and only apply to 
claims filed on or after August 29, 2001.  Therefore, these 
changes do not apply to the present case.

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the last final decision of record in May 1996, the Board 
denied the veteran's claim of entitlement to service 
connection for undifferentiated tissue disorder because the 
evidence of record was negative for such a disorder.  In 
other words, the veteran was not diagnosed with 
undifferentiated tissue disorder.  That Board decision is 
final.  

In March 2000, the veteran submitted a claim to reopen the 
issue of service connection for undifferentiated tissue 
disorder (previously claimed as undifferentiated connective 
tissue disorder and as lupus erythematosus).  The RO denied 
the veteran's claim, noting the previous May 1996 Board 
decision and finding that the subsequent evidence submitted 
was cumulative and/or not material, and that the veteran did 
not submit evidence that he currently was diagnosed with 
undifferentiated tissue disorder.  The veteran perfected an 
appeal of this decision.

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in May 1996, 
and finds it to be new and material and sufficient to reopen 
because it includes new evidence that appears to diagnose the 
veteran with Crest's Disease, which apparently is a 
connective tissue disorder.  According to a January 2000 VA 
outpatient treatment record, it appears that the veteran was 
diagnosed with Crest's Disease.  According to The Merck 
Manual, Home Edition 234-35 (1997), Crest syndrome is 
referred to as "scleroderma" and scleroderma is considered a 
mixed connective tissue disease.  Therefore, the Board finds 
the January 2000 VA outpatient record "new" evidence because 
it was not in evidence at the time of the last final decision 
of record in May 1996.  In addition, the Board finds the 
January 2000 VA outpatient record "material" because the VA 
examiner appears to diagnose the veteran with Crest disease 
(or syndrome), which appears to be an undifferentiated tissue 
disorder; this diagnosis was not of record at the time of the 
previous Board decision and it bears on the specific matter 
under consideration, that is, whether there is a current 
disability.  See The Merck Manual, Home Edition 234-35 
(1997).  Thus, the Board finds that the evidence submitted 
after the May 1996 final Board decision is both new and 
material and the claim is reopened.

Having reopened the claim, the Board must now consider 
whether the case, along with the evidence submitted directly 
to the Board, should be remanded to the RO for its 
consideration or whether the Board may adjudicate the claim 
on its merits. The Board will address these issues further in 
the REMAND section of this action.



ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for an undifferentiated tissue 
disorder, the claim is reopened.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA.  With 
respect to the recently enacted law mentioned in the 
preceding paragraph, the VCAA redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Implementing regulations were promulgated 
on August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Act 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See VCAA, 38 U.S.C. § 5103A.  Therefore, for this and the 
following reasons, a remand is required with respect to the 
issues on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claims inadequate for the following reasons.  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the Board 
finds that an examination is necessary in order to determine 
whether the veteran's currently diagnosed Crest 
disease/syndrome is medically linked to his military service.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  The veteran should be scheduled for 
an appropriate VA examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Provide diagnoses of all 
dermatologic disorders the veteran 
currently has.

b.  Regarding all diagnosed 
dermatologic disorders in question, 
including an undifferentiated 
connective tissue disorder and/or 
Crest disease/syndrome, provide a 
medical opinion as to the time of 
initial onset of the disorder(s) 
shown.

c.  Did the veteran's 
undifferentiated connective tissue 
disorder, and/or Crest 
disease/syndrome, develop during 
service from 1961 to 1965?  In 
answering this question, the 
examiner should review and comment 
on all pertinent findings in the 
service medical records.  (The Board 
notes that the veteran was 
discharged from service due to 
Raynaud's disease, and that a VA 
examination in August 1966 showed 
arthralgia that the examiner 
reported was frequently associated 
with vascular disorders or that 
could be an early manifestation of a 
collagen disease.)

The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  The opinion should 
be stated in terms of whether the 
veteran's claimed skin disorder (if 
present) is "likely," "unlikely" or 
"as likely as not" related to an 
injury, disease or event or incident in 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107, as well 
as the applicable implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied.

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

6.  The RO should then adjudicate the 
veteran's claim for service connection.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction the 
RO should issue a supplemental statement 
of the case.  The veteran and his 
representative should be provided an 
opportunity to respond.

7.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2000).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



